                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

HOSEA L. ROBINSON,                                )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:19-cv-1767-CDP
                                                  )
CITY OF ST. LOUIS, et al.,                        )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on the motion of plaintiff Hosea L. Robinson for leave to

commence this civil action without prepayment of the filing fee. The motion will be denied, and

this case will be dismissed without prejudice to the filing of a fully-paid complaint.

        Plaintiff, a prisoner and a frequent filer of lawsuits, is subject to 28 U.S.C. § 1915(g),

which limits a prisoner’s ability to obtain in forma pauperis status if he has filed at least three

actions that have been dismissed as frivolous, malicious, for failure to state a claim, or on statute

of limitations grounds. Section 1915(g) provides in relevant part:

       In no event shall a prisoner bring a civil action ... under this section if the prisoner
       has, on three or more prior occasions, while incarcerated or detained in any
       facility, brought an action ... in a court of the United States that was dismissed on
       the grounds that it is frivolous, malicious, or fails to state a claim upon which
       relief may be granted, unless the prisoner is under imminent danger of serious
       physical injury.

28 U.S.C. § 1915(g). Section 1915(g) is commonly known as the “three strikes” rule, and it has

withstood constitutional challenges. See Higgins v. Carpenter, 258 F.3d 797, 799 (8th Cir. 2001).

       Review of this Court’s files reveals that plaintiff has accumulated three strikes. See

Robinson v. City of St. Louis Division of Corrections, et al., No. 4:16-cv-1535-RWS (E.D. Mo.

Dec. 30, 2016); Robinson v. State of Missouri, No. 4:18-cv-114-RLW (E.D. Mo. Jan. 29, 2018);
Robinson v. State of Missouri, et al., No. 4:18-cv-1225-JAR (E.D. Mo. Oct. 24, 2018); and

Robinson v. State of Missouri et al., No. 1:18-cv-297-NCC (E.D. Mo. Apr. 23, 2019). Therefore,

he may proceed in forma pauperis in this action only if he is under imminent danger of serious

physical injury.

       Plaintiff filed the original complaint on June 19, 2019, alleging that his health was being

jeopardized by exposure to metal detectors in the prison and that his constitutional rights were

violated during his state court criminal proceedings. On August 9, 2019, plaintiff filed an

amended complaint. “It is well-established that an amended complaint supersedes an original

complaint and renders the original complaint without legal effect.” In re Wireless Telephone

Federal Cost Recovery Fees Litigation, 396 F.3d 922, 928 (8th Cir. 2005). In the amended

complaint, plaintiff alleges his constitutional rights were violated during his state court criminal

proceedings. He seeks injunctive relief.

       Neither the complaint nor the amended complaint contain non-conclusory allegations that

plaintiff is under imminent danger of serious physical injury. He therefore may not proceed in

forma pauperis in this action. As a result, the Court will deny plaintiff’s motion for leave to

proceed in forma pauperis, and will dismiss this case without prejudice to the filing of a fully-

paid complaint.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiff’s motion for leave to proceed in forma

pauperis ((ECF No. 2) is DENIED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice to the

filing of a fully-paid complaint. A separate order of dismissal will be entered herewith.




                                                 2
     IT IS FURTHER ORDERED that plaintiff’s motion to appoint counsel (ECF No. 3) is

DENIED as moot.

     Dated this 4th day of September, 2019.



                                              CATHERINE D. PERRY
                                              UNITED STATES DISTRICT JUDGE




                                              3
